People v Gaffney (2020 NY Slip Op 07983)





People v Gaffney


2020 NY Slip Op 07983


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (788/06) KA 04-02067.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDANIEL GAFFNEY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.